FOR IMMEDIATE RELEASE Company Contact: Investor Relations Contacts: Media Contact: AngioDynamics, Inc. D. Joseph Gersuk, CFO (800) 772-6446 x1608 jgersuk@AngioDynamics.com EVC Group, Inc. Doug Sherk / Donald Takaya (415) 896-6820 dsherk@evcgroup.com dtakaya@evcgroup.com EVC Group, Inc. Chris Gale (646) 201-5431 cgale@evcgroup.com AngioDynamics Closes Acquisition of Oncobionic Company Will Now Move to Provide 20 IRE Systems to Soft Tissue Ablation Thought Leaders QUEENSBURY, NY (May 13, 2008) – AngioDynamics (NASDAQ: ANGO), a leading provider of innovative medical devices used by interventional radiologists, nephrologists and surgeons for the minimally invasive treatment of cancer and peripheral vascular disease, announced today that it has completed the acquisition of Oncobionic pursuant to the terms of the definitive agreement entered on October 12, 2006.The closing of the acquisition comes as a result of successful initial use of Oncobionic's irreversible electroporation (IRE) technology in the first human clinical trial for the treatment of soft tissue, conducted during the first week of April “The closing of the Oncobionic acquisition is a significant landmark for our Company as we build upon on our reputation of providing breakthrough innovative technology, while diversifying our business lines and strengthening our strong IP portfolio," said Eamonn Hobbs, President and CEO of AngioDynamics. “While the U.S. trial for soft tissue is continuing, a second clinical trial in Italy has received Institutional Review Board approval and is expected to begin in June.Our next milestone includes providing 20 IRE systems to thought leaders in the soft tissue ablation field, who will begin using the systems to treat patients and develop additional clinical data on the technology. We expect to place all 20 systems by the end of August 2008.” On April 24, AngioDynamics announced that the first human clinical use employing IRE to ablate soft tissue was completed successfully based on analysis of biopsies performed on five patients two weeks following their treatment.The biopsies taken from the treated patients’ prostates were normal and the patients had no reported side effects. Under the agreement, AngioDynamics has acquired Oncobionic for a total purchase price of $25.4 million, including approximately $400,000 of assumed liabilities.A deposit of $5 million was paid in October 2006 and $10 million was paid at the Closing on May 9, 2008. An additional $5 million is due in November 2008 and the final installment of $5 million will be paid in November 2009. About Irreversible Electroporation Irreversible Electroporation (IRE) is a non-thermal tissue ablation technique in which electrical fields are used to create nano-scale defects in a cell’s membrane, which causes cell death only in the targeted tissue, without destroying critical structures such as ducts, blood vessels and nerves.A research team headed by Boris Rubinsky, Distinguished Professor of Bioengineering at the University of California, Berkeley, invented the IRE technology used in the ongoing trials.The technology was exclusively licensed by the University of California to Oncobionic for commercial development.With the close of the acquisition of Oncobionic, AngioDynamics has taken ownership of the exclusive license along with a developing portfolio of Intellectual Property in the area of IRE. About
